Defendant’s ineffective assistance of counsel claims are unreviewable on direct appeal because they primarily involve matters of strategy not reflected in, or not fully explained by, the trial record (see People v Rivera, 71 NY2d 705, 709 [1988]; People v Love, 57 NY2d 998 [1982]). On the existing record, to the extent it permits review, we find that defendant received effective assistance under the state and federal standards (see *567People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Defendant has not shown that counsel’s alleged deficiencies deprived defendant of a fair trial or affected the outcome. Concur — Tom, J.E, Mazzarelli, Andrias, DeGrasse and Román, JJ.